DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on March 6, 2020.
Claims 1-9 are pending in this action. 

Claim Objections
Claim 8 is objected to because of the following informalities:  “a memory storing a program for controlling the processor to at least” claimed language needed appropriate correction, it is not possible to perform activity by a processor without a program is executing by a processor.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan et al. (US 10,459,687) in view of Klein et al. (US 2011/0313768).
As per claim 1, Ulaganthan discloses, a method comprising: 

determining whether control instructions corresponding to the recognition results conflict (col. 10, line 64-col. 11, line 6, “if there is a big difference, it switches over to conversation” is claimed “recognition results conflict”); 
Ulaganathan does not explicitly disclose, but Klein discloses, in response to determining that the control instructions conflict, determining a credibility of each control instruction of the control instructions; and sending the control instruction with highest credibility to a terminal for controlling the terminal (Paragraphs 0095-0102).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Klein’s teaching by replacing status information with credibility score in the invention of Ulaganathan because Klein teaches combines both gestures and voice commands to provide an enhanced control scheme (Abstract).

As per claim 2, Ulaganathan  discloses, wherein determining the credibility of the each control instruction of the control instructions comprises: comparing the each control instruction of the control instructions with a pre-stored control instruction(col. 1, line 54-col. 2, line 28, col. 7, lines 17-28). 
Ulaganathan does not explicitly disclose, but Klein discloses, calculating a matching degree between the each control instruction of the control instructions and the pre-stored control instruction; and determining the credibility of the each control 

As per claim 3, Ulaganathan discloses, wherein calculating the matching degree between the each control instruction of the control instructions and the pre-stored control instruction comprises: extracting a keyword of the each control instruction of the control instructions; and calculating a coincidence degree between the keyword of the each control instruction of the control instructions and a keyword of the pre-stored control instruction to obtain the matching degree between the each control instruction of the control instructions and the pre-stored control instruction (Table 1, 2, 3, 4, and 5).  

As per claim 4, Ulaganathan discloses, wherein determining whether the control instructions corresponding to the recognition results conflict comprises: determining a terminal-to-be-controlled corresponding to each recognition result of the recognition results (col. 1, line 54-col. 2, line 28, col. 7, lines 17-28); 
determining whether the terminal-to-be-controlled corresponding to the each recognition result of the recognition results is the same (col. 1, line 54-col. 2, line 28, col. 7, lines 17-28); 
in response to determining that the terminal-to-be-controlled corresponding to the each recognition result of the recognition results is consistent, obtaining an instruction set corresponding to the terminal-to-be-controlled (col. 1, line 54-col. 2, line 28, col. 7, lines 17-28); 

in response to determining that the control instruction corresponding to the each recognition result does not match the control instruction of the instruction set, determining that the control instructions corresponding to the recognition results conflict (col. 10, line 64-col. 11, line 6, “if there is a big difference, it switches over to conversation” is claimed “recognition results conflict”).  

As per claim 6, Ulaganathan discloses, further comprising: after determining the credibility of the each control instruction of the control instructions: in response to determining that the credibility of the each control instruction of the control instructions are consistent, determining whether types of the control instructions are different; and in response to determining that the types of the control instructions are different, sending the control instruction of a preset type of the types to the terminal (col. 1, line 54-col. 2, line 28, col. 7, lines 17-28).  

As per claim 7, Ulaganathan discloses, further comprising: after sending the control instruction with highest credibility to the terminal, outputting a prompt message to skip responding to the control instruction (col. 1, line 54-col. 2, line 28, col. 7, lines 17-28).

. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan et al. (US 10,459,687) in view of Klein et al. (US 2011/0313768) as applied to claim 1 above, and further in view of Stewart et al. (US 2015/0309561).
As per claim 5, Ulaganathan in view of Klein do not explicitly disclose, but Stewart discloses,  further comprising: in response to determining that the control instructions conflict: outputting a prompt message to resend the control signals (Paragraph 0034); determining whether the control signals were resent within a preset time period (Abstract); and in response to determining that the control signals were not resent within the preset time period, determining the credibility of the each control instruction of the control instructions (Paragraphs 002-006 and 0035).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use prompt and input within predetermined time period in the invention of  Ulaganathan because that would solve, whether complimentary, conflicting or simply ambiguous inputs are provided (Paragraph 0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnston et al. discloses, a multimodal remote control.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
November 4, 2021								
	
 /ABUL K AZAD/            Primary Examiner, Art Unit 2656